DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/29/2021 is acknowledged.  Claims 1-16 and 32-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.
The requirement for election of species from the invention of elected Group II is withdrawn due to error in linking species to the correct reference claim or because art was discovered during search which disclosed withdrawn species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2004/0038120 A1 – see IDS) in view of Zhang (US 2011/0059355 A1).
Regarding Claim 17, Tsai discloses an aluminum-air battery (i.e., metal/air cell including aluminum as the metal constituent for anode) [pars. 0027-35; Fig. 2], the battery comprising:
a hydrophilic and porous electrolyte substrate (e.g., separator 208 comprising porous filter paper) [par. 0049];
a conductive layer comprising aluminum on one surface of the electrolyte substrate as a battery anode (i.e., anode 204) and an oxygen reduction catalyst layer on an opposite surface of the electrolyte substrate as a battery cathode (i.e., cathode/air diffusion electrode maintained in electrical isolation from one another by the separator 208 – not shown) [pars. 0028-30];
an electrolyte 214 either applied to the electrolyte substrate externally or pre-deposited into the electrolyte substrate (i.e., the electrolyte is necessarily absorbed by the porous filter paper separator and further, may be managed by reversible pumps [par. 0071; Fig. 8]; and
an external packaging (housing 212).
	Tsai fails to particularly disclose that the external packaging is a flexible-thin layer.  However, Zhang, from the same field of endeavor, discloses a metal-air battery including Al-air battery comprising a flexible outer covering 414 which is easy to bend without breaking and can be wrapped around the battery components and weighs less than conventional outer hard shell [Zhang – par. 0073; Fig. 4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to modify the housing of Tsai to have included a flexible thin-layer of external packaging that is easy to bend without breaking and can be wrapped around the battery components and weighs less than conventional outer hard shell.
	Regarding Claim 18, Tsai discloses wherein the electrolyte substrate includes one of hydrophilic cellulose paper, cloth, sponge, or cotton [pars. 0049,0051].
	Regarding Claim 19, Tsai discloses wherein the battery anode is an aluminum thin-layer (i.e., comprising a metal constituent in form of powder, dust or particles and including aluminum) pre-Note: the instant claim includes product-by-process limitation, “the battery anode is… disposed onto one surface of the electrolyte substrate by taping, pasting, sewing or hot-pressing…” which is not given patentable weight since the prior art discloses the final product including the battery anode disposed in physical and ionic contact with the surface of the electrolyte substrate}.
	Regarding Claim 20, Tsai discloses wherein the battery anode is an aluminum layer disposed inside the electrolyte substrate such that a first and second layer of the separator comprising the filter paper supports, covers and seals the aluminum foil in an enveloping manner [pars. 0035,0047-48] {Note: the instant claim includes product-by-process limitation, “wherein the battery anode is an aluminum foil disposed inside the electrolyte substrate during a paper-making process, wherein a first layer of paper pulp is utilized to support the aluminum foil, wherein a second layer of paper pulp is utilized to cover and seal the aluminum foil, wherein the aluminum foil, the first pulp layer, and the second pulp layer are pressed and dried to form an integrated product,” which is not given patentable weight since the prior art discloses the final product including the anode disposed in physical and ionic contact within the electrolyte substrate, the electrolyte substrate being in physical and ionic contact with substantially all of two major surfaces of the anode [pars. 0047-48]}.  Tsai fails to particularly teach wherein the battery anode is an aluminum foil.  However, it is well-known in the art to include an aluminum foil as an obvious alternative to an aluminum layer including metal constituents in the form of powder, dust or particles {For example, Zhang discloses using lithium foil as an exemplary anode for a lithium-air battery [Zhang – pars. 0101-104]}.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to modify the battery anode of Tsai to have included an aluminum foil as an obvious alternative to an aluminum layer including metal constituents in the form of powder, dust or particles known in the art for forming the anode body in aluminum-air batteries.
Claim 22, Tsai discloses wherein the cathode includes an oxygen reduction catalyst such as platinum, a manganese dioxide, or a cobalt oxide, that is deposited onto the opposite surface of the electrolyte substrate [pars. 0046-47].
	Regarding Claim 23, Tsai discloses wherein the cathode catalyst layer is deposited directly onto the electrolyte substrate [pars. 0046-47].
	Regarding Claim 24, Tsai discloses wherein the electrolyte substrate comprises a grid-shaped current collector (i.e., the anode current collector is in the form of a mesh, integral with the anode and in physical contact with the separator) [pars. 0036,0047-48].
	Regarding Claim 25, Tsai discloses wherein the electrolyte is an aqueous solution of an alkaline or a salt provided externally [par. 0037; Figs. 2,8].
	Regarding Claim 26, Tsai discloses wherein the electrolyte is pre-deposited into the electrolyte substrate (i.e., the electrolyte is necessarily absorbed by the porous filter paper separator).
Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Bae (US 2010/0203394 A1).
	Regarding Claim 21, Tsai discloses wherein the battery anode is deposited onto the electrolyte substrate using an aluminum ink comprising aluminum micro-particles (e.g., metal constituents including aluminum in form of dust) and a polymer binder [par. 0035,0038] but fails to teach: (1) wherein the ink further includes a carbon support and a liquid solvent; and (2) wherein the deposition method comprises any of dip-coating, spray-coating, screen printing, and inkjet printing; and wherein hot-pressing treatment is adopted after ink deposition to improve the connection among the aluminum micro-particles.
	Pertaining (1) above, Bae, from the same field of endeavor, discloses an anode for an aluminum air battery, wherein the anode is formed as an anode layer using an aluminum ink (slurry) comprising aluminum as the active material, carbon particles as carbon support and conductive material, a polymer binder, and a liquid solvent (inherent as Bae teaches blending all materials to form a slurry and drying to form the layer) [Bae – pars. 0060-63].  Therefore, before the effective filing date of the claimed 
	Pertaining (2), the battery anode including the deposition method and hot-pressing treatment is recited using product-by-process limitations and is not given patentable weight since the battery anode of Tsai, as modified by Bae, includes the claimed constituents of the aluminum ink in which the aluminum micro-particles are connected by the polymer binder.
	 Regarding Claim 27, Tsai fails to teach wherein a hydrophilic polymer, including polyacrylic acid or a sodium polyacrylate, is added into the electrolyte to form a gel electrolyte.  However, Bae, from the same field of endeavor, teaches that a separator layer may be a dry separator including a hydrophilic membrane, wherein the hydrophilic membrane includes an ion exchange membrane such as polyacrylic acid in order to provide a solid polymer electrolyte [Bae – pars. 0006-15].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Bae to have further modified the electrolyte of Tsai, wherein a hydrophilic polymer, including polyacrylic acid, is added into the electrolyte to form a gel electrolyte in order to provide a solid polymer electrolyte.
	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Moos (US 3,531,327 A1).
	Regarding Claims 28-29, Tsai fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically.  However, providing the aluminum-air battery of Tsai in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity.  For example, Moos, from the same field of 34), wherein the plurality of batteries are electrically connected (i.e., by parallel interconnection of respective negative and positive leads 36,37 of the plurality of cell modules) and ionically isolated (i.e., by spacers 35), and wherein the plurality of batteries are stacked vertically [Moos – C2:L49 – C3:L14].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Moos to have provided an aluminum-air battery pack comprising a plurality of aluminum-air batteries in order to provide a battery product of high capacity, each battery as described in claim 17,wherein the plurality of batteries are electrically connected and ionically isolated, and wherein the plurality of batteries are stacked vertically.  
	Claims 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Zhang, as applied to claim 17 above, and further in view of Tucholski (US 2006/0216586 A1).
	Regarding Claims 28 and 30, Tsai fails to discloses an aluminum-air battery pack comprising a plurality of aluminum-air batteries, wherein the plurality of batteries are electrically connected and ionically isolated, wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is separated from the electrolyte provide to a second battery by a barrier.  However, providing the aluminum-air battery of Tsai in multiplicity to form an aluminum-air battery pack is a well-known in the art to provide a battery product of a higher capacity.  For example, Tucholski, from the same field of endeavor, discloses an air battery pack (air cell) comprising a plurality of air batteries (unit cells 200), wherein the plurality of batteries are electrically connected (i.e., by cell contacts 150,140) and ionically isolated (gel electrolytes contained within each unit cell), , wherein the plurality of batteries are disposed on the same plane and are adjacent to each other, wherein the electrolyte is provided to the plurality of batteries, wherein the electrolyte provided to a first battery is 
	Regarding Claim 31, modified Tsai teaches wherein the barrier is a notch cut out from the electrolyte substrate (i.e., the cells comprise perforations therebetween which can be used to form a would roll including integrated cells) [Tucholski – par. 0047].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724